Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 1 and 3 in the reply filed on January 26, 2021 is acknowledged.  Claims 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
The IDS, filed December 20, 2018, has been considered.  Further, the Foreign Patent Documents (12 to 16) are present in the parent application 14/656,113.
Claims 1 and 3, filed December 20, 2018, are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10223428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claim is directed to an embodiment of the broader claimed invention.
16227421
US 10223428 B2
1.  A search handling device comprising:
a registered user storage section that stores access right information that indicates which of a plurality of databases each registered user has an access right to, the registered user having an access right to at least one of the plurality of databases and being registered in the search handling device;

a search result providing section that provides the user as the search requesting entity with information on the registered user having a link that is traceable via one or more chains of links to a data element that suits the search condition on a basis of response information from each of the plurality of databases to the search request.
Claim 3 is directed to a non-transitory computer readable medium of the above cited invention.
.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller et al. (Miller, US 2011/0137936 A1).
Claim 1, Miller discloses a search handling device comprising:
a registered user storage section that stores access right information that indicates which of a plurality of databases each registered user has an access right to, the registered user having an access right to at least one of the plurality of databases and being registered in the search handling device (page 5, [0071], e.g.  Translators 16 are designed to handle those databases 18 that provide both userID/password and IP authentication to meet different client needs. IP authentication is a mechanism by which the database only accepts connections from clients with specific Internet addresses such as a library or corporate network used by a subscriber. Thus the same translator 16 can be used in one environment that uses userIDs and passwords, and in a different environment where IP authentication is used. One search may involve the simultaneous use of several translators 16 using a variety of userID/password and IP authenticated mechanisms. This is all done in a manner that is totally transparent to the user);

a search result providing section that provides the user as the search requesting entity with information on the registered user having a link that is traceable via one or more chains of links to a data element that suits the search condition on a basis of response information from each of the plurality of databases to the search request (page 5, [0068], e.g.  Each of translators 16a-c and 16f then parses the search results into summary statistics and records. In the event that there is a corresponding full record associated with a summary record, a hyperlink is created to link the summary record and the corresponding full record together).
Claims 3, Miller discloses a non-transitory computer readable medium (Figure 8) for implementing the device cited above.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152